PRICE, Judge.
Appellants were, convicted of petit larceny under an indictment charging that they feloniously took and carried away 300 pounds of cotton seed of the value of $10.-00, the personal property of-another.
. Appellants were not represented by counsel in the court below, nor on this appeal. No , objections were interposed to the introduction of testimony. The affirmative charge was not requested, neither was there a motion for a new trial.
In this state of the record nothing is presented for review by this court except the regularity of the proceedings. Dotson v. State, 35 Ala.App. 59, 43 So.2d 434; Lee v. State, 35 Ala.App. 566, 50 So. 2d 456, 457. ,
'  The court committed error in sentencing each of the defendants to imprisonment in the penitentiary of the State of Alabama for a term of 12 months. Title 15, Section 325, Code 1940.
The judgment of conviction is affirmed. The cause is remanded for proper sentence. Lee v. State, supra; Green v. State, 31 Ala.App. 406, 18 So.2d 101, and cases there cited.
Affirmed, but remanded for proper sentence.